

117 S365 IS: Eliminate Network Distribution of Child Exploitation Act
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 365IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mrs. Blackburn (for herself, Ms. Cortez Masto, Ms. Hassan, and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require a provider of a report to the CyberTipline related to online sexual exploitation of children to preserve the contents of such report for 180 days, and for other purposes. 1.Short titleThis Act may be cited as the Eliminate Network Distribution of Child Exploitation Act or the END Child Exploitation Act.2.Preservation of reports to CyberTipline related to online sexual exploitation of childrenSection 2258A(h) of title 18, United States Code, is amended—(1)in paragraph (1), by striking 90 days and inserting 180 days; and(2)by adding at the end the following: (5)Extension of preservationA provider of a report to the CyberTipline may voluntarily preserve the contents provided in the report (including any comingled content described in paragraph (2)) for longer than 180 days after the submission to the CyberTipline for the purpose of reducing the proliferation of online child sexual exploitation or preventing the online sexual exploitation of children..